Citation Nr: 1738236	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977 and November 1980 to November 1989.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is causally related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326.

The medical evidence of record, including the Veteran's June 2010 VA treatment records, December 2010 VA examination, and August 2012 Disability Benefits Questionnaire, indicates that the Veteran suffers from tinnitus.  A January 1977 Report of Medical history notes that the Veteran suffered an injury to his head and left ear in late June of 1974.  An early July 1974 service treatment record indicates that the Veteran experienced ringing in the ears.  The December 2010 VA examination report notes that the Veteran's service treatment records indicate the presence of tinnitus, but stated that "it is difficult to determine if the veteran's tinnitus that was noted in the [service treatment records] is most consistent with the normal non-pathologic ear noises that everyone experiences or due to an experience that would provoke tinnitus such as an exposure to [] loud sounds or an ear infection."  It is unclear if the examiner considered whether the above stated injuries could have produced tinnitus.  The examiner responsible for this report opined that the Veteran's tinnitus was less likely than not a result of his service because the Veteran reported experiencing tinnitus following a heart attack in March 2010.  The examination report failed to address why the Veteran's recent occurrence of tinnitus was not related to his in-service injuries or reports of ringing in the ears.  The August 2012 Disability Benefits Questionnaire notes the Veteran as suffering from tinnitus following the in-service injury to his head and ear.  The Board finds that the evidence of record stands in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


ORDER

Service connection for tinnitus is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


